                Case 3:20-cv-07410-RS Document 10 Filed 10/26/20 Page 1 of 1
                                                                                                  Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                     )
   81,213$&,),&5$,/52$'             )                Case No: __________ RS
                                                              4:20-cv-7410   ___
 4 &203$1<                            )
                       Plaintiff(s),   )                APPLICATION FOR
 5                                     )                ADMISSION OF ATTORNEY
         v.
                                       )                PRO HAC VICE
 6   $/$0('$&2817<                   )                (CIVIL LOCAL RULE 11-3)
     75$163257$7,21&200,66,21HWDO )
 7                                     )
                       Defendant(s).
                                       )
 8
         I, Raymond A. Atkins                     , an active member in good standing of the bar of
 9    the District of Columbia     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Union Pacific Railroad Company in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Naomi Igra                              an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                        Sidley Austin LLP, 555 California St. Suite 2000,
      Sidley Austin LLP, 1501 K Street NW,
      Washington, D.C. 20005                              San Francisco, CA 94104
14
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 736-8000                                      (415) 772-1200
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    ratkins@sidley.com                                  naomi.igra@sidley.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 461476       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/22/20                                              Raymond A. Atkins
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Raymond A. Atkins                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: October 26, 2020
                                                              UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
